IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 01-60971
                          Summary Calendar


ANGEL RAMIREZ-LUGO,

                                          Petitioner,

versus

JOHN ASHCROFT, U.S. ATTORNEY GENERAL,

                                          Respondent.

                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                         BIA No. A90 719 840
                        --------------------
                           November 6, 2002

Before BARKSDALE, DEMOSS, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Angel Ramirez-Lugo (“Ramirez”) has filed a petition for

review of the Board of Immigration Appeals’ (“BIA”) order denying

his motion to reopen his removal proceedings.   The BIA denied the

motion because it was prohibited from considering a motion to

reopen or reconsider filed by an alien who has been removed from

the United States.    See 8 C.F.R. § 3.2(d).

     Ramirez argues that 8 C.F.R. § 3.2(d) is invalid because it

was promulgated to implement the now-repealed 8 U.S.C.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 01-60971
                                  -2-

§ 1105a(c)(repealed 1996).    Ramirez has failed to show that the

repealed statute bore any relationship to the BIA’s authority to

consider motions to reopen immigration proceedings.       See INS

v. Doherty, 502 U.S. 314, 322 (1992).       We therefore conclude

that the repeal of 8 U.S.C. § 1105a(c) did not render 8 C.F.R.

§ 3.2(d) invalid.

     To the extent that Ramirez seeks to challenge directly the

BIA’s November 2000 order of removal, his petition is untimely.

See 8 U.S.C. § 1252(b)(1).    Ramirez asserts that we have

jurisdiction under Lara v. Trominski, 216 F.3d 487, 493 (5th Cir.

2000), because his removal constituted a gross miscarriage of

justice.    His reliance on Lara is misplaced because the instant

matter, unlike Lara, does not involve a 28 U.S.C. § 2241

petition.

     For the foregoing reasons, Ramirez’s petition for review is

DENIED.